Citation Nr: 0027993	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  94 - 09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the claim of entitlement to service connection for 
hypertension as secondary to service-connected disability or 
to medication taken for treatment of service-connected 
disabilities is well-grounded. 

Entitlement to a rating in excess of 60 percent for asthma.  

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, secondary to service-connected disability.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That decision granted 
service connection for asthma, evaluated as 10 percent 
disabling, and the veteran appealed, seeking a higher 
disability evaluation for that condition.  


FINDING OF FACT

The claims for increased or total ratings on a schedular or 
extraschedular basis are plausible because the veteran has 
claimed that the initial ratings assigned for those 
disabilities are inadequate and insufficient; that such 
interfere with his employment; and that the additional 
evidence submitted warrants a total disability rating based 
on individual unemployability due to service-connected 
disabilities. 


CONCLUSION OF LAW

The claims for increased or total ratings on a schedular or 
extraschedular basis are well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991);  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Fenderson v. West, 12 Vet. App.  119 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant's claims for increased or 
total ratings are plausible and are thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded when 
the appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  A claim for an 
increase in an initial rating evaluation is also both 
plausible and well grounded.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Thus, the VA is required to meet its 
statutory obligation to assist the veteran in the development 
of his claims.  38 U.S.C.A. §  5107(a)(West 1991).  


REMAND

During the pendency of this appeal, a rating decision of May 
1995 increased the rating for the veteran's service-connected 
asthma from 10 percent to 30 percent disabling, and a Hearing 
Officer's decision in May 1996 increased the evaluation for 
that disability to 60 percent disabling.  

In May 1996, the veteran continued his appeal for a higher 
disability rating for his service-connected asthma, and filed 
an application for a total disability rating based on 
individual unemployability due to service-connected 
disability (VA Form 21-8940).  The claim for a total 
disability rating based on unemployability was denied by 
rating decision of November 1997, and the veteran initiated 
an appeal.  At his April 1998 personal hearing held in 
Washington, DC, before the undersigned Veterans Law Judge, 
the veteran submitted medical evidence and testimony in 
support of his claims.  In addition, he testified that he had 
developed an acquired psychiatric disability, described as 
stress and depression, because of his asthma condition; that 
his physicians had also related that psychiatric disability 
to his service-connected asthma condition; and that he sought 
secondary service connection for that disability.  His 
representative stated on the record that the veteran sought 
service connection for an anxiety disorder as secondary to 
service-connected asthma.  

In June 1998, the Board remanded the case to the RO for 
additional development of the medical evidence, to include a 
special VA respiratory examination under the newly-revised 
criteria in effect on and after November 7, 1996.  The issue 
of service connection for an anxiety disorder as secondary to 
service connected asthma was referred to the RO for 
appropriate action.  While the claim was in Remand status, 
the veteran claimed service connection for hypertension and 
for insulin-dependent diabetes.  

A Statement of the Case was issued in June 1999 addressing 
the appeal for a total disability rating based on 
unemployability due to service-connected disability, and the 
veteran perfected that appeal in July 1999, seeking another 
hearing before the Board in Washington, DC.  A rating 
decision of November 1999 granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling, denied 
service connection for hypertension as not well grounded, and 
continued the denial of a rating in excess of 60 percent for 
asthma and a total disability rating based upon 
unemployability due to service-connected disabilities.  The 
veteran initiated an appeal of the denial of his claim for 
service connection for hypertension, and appealed for a 
rating in excess of 20 percent for diabetes mellitus.  
Following issuance of a Statement of the Case addressing 
those issues, the veteran perfected those appeals, and 
requested a travel Board hearing at the RO.  He subsequently 
amended his request for a travel Board hearing at the Board 
to a request for a videoconference hearing at the RO before a 
Veterans Law Judge, and his appeal was transferred to the 
Board in September 2000.  

Subsequent to the veteran's appeal being received at the 
Board, the veteran submitted claims to the RO seeking service 
connection for loss of a creative organ based upon impotency 
as secondary to his service-connected diabetes mellitus.  In 
addition, he asked that his claims folders be returned to the 
RO in order to afford him another personal hearing before an 
RO Hearing Officer.  The veteran's pending videoconference 
hearing was canceled in order to comply with the appellant' s 
request for another personal hearing before an RO Hearing 
Officer, and the instant Remand order is pursuant to the 
veteran's claim for such additional RO hearing.  

The record shows that no action has been taken by the RO with 
respect to the issue of service connection for an acquired 
psychiatric disability as secondary to service-connected 
asthma, although that matter was referred to the RO for 
appropriate action by the Board's remand order of June 1998.  
That claim, advanced by the veteran and his representative at 
his April 1998 hearing before the undersigned Veterans Law 
Judge, constituted an informal claim for service connection 
for an acquired psychiatric disability as secondary to 
service-connected disabilities under the provisions of  
38 C.F.R. § 3.155(a) (1999).  Governing regulations provide 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the VA, from a claimant, his or her duly authorized  
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If  
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (1999).

The RO has failed to respond to and comply with the Board's 
referral of  the informal claim for an acquired psychiatric 
disability as secondary to his service-connected asthma.  
That informal claim has remained pending in the absence of 
required action by the RO to forward an application form to 
the claimant for execution and submission, and the RO is 
directed to forward such an application to the veteran 
without further delay.  Upon receipt of such completed 
application, the veteran should be informed of the 
requirements to establish a well-grounded claim for that 
benefit, and of the evidence needed to render that claim 
well-grounded, in accordance with VBA Letter 20-99-60 (August 
30, 1999).  In additional, pursuant to  38 U.S.C.A. § 5103, 
the veteran should be informed that a written statement from 
the physician(s) who are asserted to have linked or related a 
psychiatric disorder in the veteran to a service-connected 
disability would be of assistance in establishing his claim. 

The record shows that the veteran's claim for service 
connection for hypertension as secondary to service-connected 
disability was denied as not well grounded.  If the RO 
determines that the veteran was not notified in writing of 
the requirements to establish a well-grounded claim for that 
disability, and the evidence needed to render that claim 
well-grounded, in accordance with VBA Letter 20-99-60 (August 
30, 1999), he should be provided the required notification 
without delay.  

The record further shows that the issue of service connection 
for loss of a creative organ based upon impotency as 
secondary to his service-connected diabetes mellitus, to 
include special monthly compensation, is pending and requires 
appropriate development and adjudication.  If that claim is 
found not to be well grounded, the requirements of VBA Letter 
20-99-60 (August 30, 1999) must be followed.

The RO is to take note that in his Substantive Appeal 
received in July 1999, the veteran requested another personal 
hearing before the Board in Washington, DC, on the issue of a 
total disability rating based upon unemployability due to 
service-connected disabilities.  Further, in his Substantive 
Appeal received in May 2000, the veteran requested another 
personal hearing before the Board in Washington, DC, on the 
issues of entitlement to service connection for hypertension 
and a rating in excess of 20 percent for diabetes mellitus.  
He subsequently withdrew his request for a travel Board 
hearing at the RO in favor of an RO videoconference hearing 
before a Veterans Law Judge to address the hypertension, 
diabetes, asthma, and total rating claims.  His subsequent 
cancellation of the scheduled videoconference hearing at the 
RO in order to have a personal hearing before an RO Hearing 
Officer may not be construed as a cancellation or withdrawal 
of any claim for personal hearings previously submitted by 
the appellant.  

The appellant should be informed in writing that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should forward an application 
form (VA Form 21-526) to the claimant for 
execution and submission with respect to 
the veteran's informal claim for service 
connection for an acquired psychiatric 
disability as secondary to service-
connected disabilities.  Upon receipt of 
such completed application, the veteran 
should be informed of the requirements to 
establish a well-grounded claim, and the 
evidence needed to render that claim 
well-grounded, in accordance with VBA 
Letter 20-99-60 (August 30, 1999).  In 
additional, pursuant to  38 U.S.C.A. 
§ 5103, the veteran should be informed 
that a written statement from the 
physician(s) who are asserted to have 
linked or related a psychiatric disorder 
in the veteran to a service-connected 
disability would assist in establishing 
his claim.   

2.  If the veteran has not been provided 
the required notification of the 
requirements to establish a well-grounded 
claim for service connection for 
hypertension as secondary to service-
connected disability, and the evidence 
needed to render that claim well-
grounded, in accordance with VBA Letter 
20-99-60 (August 30, 1999), the RO should 
provide the required notification to the 
veteran without delay.  

3.  If the veteran should establish well-
grounded claims for service connection 
for an acquired psychiatric disability or 
for hypertension as secondary to service-
connected disabilities, the RO should 
then assist the veteran in the 
development of evidence to support those 
claims, including the scheduling of any 
necessary VA specialist medical 
examinations and the solicitation of 
medical opinions, as needed.

4.  The appellant should be informed in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

5.  Following the veteran's pending 
hearing before an RO Hearing Officer, the 
veteran must be asked to state in writing 
whether he is satisfied with the hearings 
he has been afforded at the RO, and to 
state, in writing, whether he wants to 
have additional hearings scheduled before 
the Board, and if so, the type of hearing 
requested. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
actions outlined in this Remand order, 
including any required notifications, 
development actions, or required medical 
examinations or opinions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development, and 
determine whether the claims of 
entitlement to service connection for an 
acquired psychiatric disability and for 
loss of a creative organ based upon 
impotency, including special monthly 
compensation, each claimed as secondary 
to service-connected disabilities, have 
been placed in appellate status; 
readjudicate the issue of service 
connection for hypertension as secondary 
to service-connected disabilities; and 
readjudicate the issues of a rating in 
excess of 20 percent for diabetes 
mellitus, a rating in excess of 60 
percent for asthma, and a total 
disability rating based upon 
unemployability due to service-connected 
disabilities, in light of the additional 
evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



